

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (“Amendment”) is entered into by
and between Eternal Energy Corp., a Nevada corporation (the “Company”), and
Bradley M. Colby (“Executive”), effective as of December 4, 2006.


R E C I T A L S


WHEREAS, the Company and Executive entered into an Employment Agreement,
effective November 7, 2005 (the “Employment Agreement”), with respect to the
Company’s employment of the Executive. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Employment Agreement;


WHEREAS, the Board believes that Mr. Colby provided significant assistance to
the Company by successfully securing over $7.5 million to finance and fund the
Company’s projects (“Colby’s Finance Efforts”);


WHEREAS, the Board believes that Mr. Colby provided significant assistance to
the business and prospects of the Company by securing four potentially
high-quality projects on behalf of the Company (“Colby’s Business Efforts”;
collectively with Colby’s Finance Efforts, “Colby’s Efforts”); and


WHEREAS, in recognition of Colby’s Efforts, the Board of Directors of the
Company deem it in the best interests of the Company to amend the Employment
Agreement.


A G R E E M E N T


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:


1. Base Salary. Subsection 3.1 of the Employment Agreement is hereby amended to
reflect a Base Salary of $90,000.00.


2. Bonus. The Employment Agreement is hereby amended to add the following
Subsection 3.6:


“3.6 Annual Bonus. The Board shall have the discretion to authorize the Company
to pay an annual bonus to the Executive.”


3. Repurchase Right. Subsection 4.1 of the Employment Agreement is hereby
amended to replace its second sentence with the following:


“Twenty-five percent of the Executive Shares shall be released from the
Repurchase Right on the date that is six months from the effective date of this
Agreement, an additional twenty-five percent shall be released on the date that
is one year from the effective date of this Agreement, and the remaining fifty
percent shall be released on the date that is eighteen months from the effective
date of this Agreement, such that all 2,500,000 shares shall be released from
the Repurchase Right on the eighteen-month anniversary of this Agreement.”
 
 
1

--------------------------------------------------------------------------------

 
 
4. No Further Amendments. Except as amended by this Amendment, the Employment
Agreement remains unmodified and in full force and effect.


5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. This Amendment, however, shall be
ineffective for any purposes whatsoever unless or until executed by all parties
hereto.


[Signatures on Following Page]

 
2

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


IN WITNESS WHEREOF, the parties hereby have executed this Amendment to the
Employment Agreement effective as of the date written above.
 
 

 
/s/ Bradley M. Colby                                           
 
Bradley M. Colby
         
ETERNAL ENERGY CORP.,
 
a Nevada corporation
     
By:       /s/ John Anderson                                  
 
Name: John Anderson
 
Title:   Director



 
3

--------------------------------------------------------------------------------

 